SEPARATION AND RELEASE OF CLAIMS AGREEMENT

RECITALS

This Separation and Release of Claims ("Agreement") is made by and between Sunil
Thomas ("Employee") and InfoSpace, Inc. ("Company") (collectively referred to as
the "Parties"):

WHEREAS, Employee and Company entered into an Employment Agreement effective as
of January 1, 2008, and amended and restated as of October 28, 2008 (the
"Employment Agreement");

WHEREAS, the Company and Employee entered into a Supplementary Terms of
Employment agreement dated November 17, 2003 (the "Supplementary Agreement");

WHEREAS, the Company and Employee have entered into various stock option
agreements and restricted stock unit agreements (collectively the "Stock
Agreements) pursuant to which the Employee was eligible to participate in the
Company's Restated 1996 Flexible Stock Incentive Plan (the "Plan");

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee's employment with Company was terminated on or about September
1, 2009 (the "Termination Date");

WHEREAS, as required by Section 6(b) of the Employment Agreement, the Parties,
and each of them, wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company as defined herein, including, but not limited to, any and
all claims arising or in any way related to Employee's employment with, or
separation from, the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS



Consideration.
 a. The Company agrees to pay Employee, pursuant to Section 6(b) of the
    Employment Agreement: (i) a lump sum cash payment of $210,000 (an amount
    equal to Employee's annual base salary); (ii) a lump sum cash payment of
    $105,000 (an amount equal to 100% of Employee's minimum bonus rate set forth
    in the Employment Agreement); and (iii) continuation of medical coverage and
    benefits until the earlier of the date on which Employee is eligible for
    medical coverage and benefits from another employer and August 31, 2010.
    Pursuant to Section 6(b) and Section 13 of the Employment Agreement, payment
    of the amounts specified in Section 1(a)(i) and Section 1(a)(ii) herein
    shall be made on March 5, 2010, which is the first regular payroll date
    following the date that is six (6) months and one (1) day following the
    Termination Date. Notwithstanding the foregoing, if Employee dies following
    the Termination Date but prior to the date that is six (6) months and one
    (1) day from the Termination Date, then any unpaid payments to be made
    pursuant to Section 1(a)(i) and Section 1(a)(ii) herein will be payable in a
    lump sum to Employee's estate as soon as administratively practicable after
    the date of Employee's death.
    Equity Awards
    . The Parties agree that Employee's vesting with respect to 50% of
    Employee's then unvested stock options outstanding as of the Termination
    Date shall immediately vest and become exercisable in accordance with the
    provisions of Section 6(b)(iv) of the Employment Agreement and shall remain
    exercisable for a period of twelve (12) months following the Termination
    Date (but in no event past the expiration date of the stock option). The
    Parties further agree that 50% of Employee's then unvested restricted stock
    units outstanding as of the Termination Date shall immediately vest in
    accordance with the provisions of Section 6(b)(iv) of the Employment
    Agreement. The payment of any shares of Company common stock to be made as a
    result of the acceleration of Employee's then unvested restricted stock
    units will be paid to Employee on March 2, 2010 (the date that is six (6)
    months and one (1) day following the Termination Date). Notwithstanding the
    foregoing, if Employee dies following the Termination Date but prior to the
    date that is six (6) months and one (1) day from the Termination Date, then
    the payment of any shares of Company common stock to be made pursuant to the
    acceleration provisions contained in Section 1(b) herein will be payable in
    a lump sum to Employee's estate as soon as administratively practicable
    after the date of Employee's death. All shares of Company stock, and each
    Company stock option, shall continue to be subject to all other terms of the
    applicable Stock Agreement.
 b. Employee agrees that, within thirty (30) days after the Termination Date, he
    will submit his final documented expense reimbursement request reflecting
    all business expenses he incurred through the Termination Date, if any, for
    which he seeks reimbursement. The Company will reimburse Employee for these
    expenses pursuant to its regular business practices.

Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Supplementary
Agreement between Employee and the Company. Employee shall return all of the
Company's property and confidential and proprietary information in his
possession to the Company on the Effective Date of this Agreement. Payment of
Additional Amounts. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee once the above noted payments and benefits are
received. Employee acknowledges and represents that once the above noted
payments and benefits are received, that Employee is not entitled to any future
and/or additional payments of salary, wages, bonuses, accrued vacation,
commissions and any other benefits. Release of Claims. Employee agrees that the
foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company and its officers, managers,
supervisors, agents and employees. Employee, on his own behalf, and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby
fully and forever releases the Company and its officers, directors, employees,
agents, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, from, and
agree not to sue concerning, any claim, duty, obligation or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee may possess arising from any omissions,
acts or facts that have occurred up until and including the Effective Date of
this Agreement including, without limitation:
 a. any and all claims relating to or arising from Employee's employment
    relationship with the Company and the termination of that relationship;
 b. any and all claims relating to, or arising from, Employee's right to
    purchase, or actual purchase of shares of stock of the Company, including,
    without limitation, any claims for fraud, misrepresentation, breach of
    fiduciary duty, breach of duty under applicable state corporate law, and
    securities fraud under any state or federal law;
 c. any and all claims under the law of any jurisdiction including, but not
    limited to, wrongful discharge of employment; constructive discharge from
    employment; termination in violation of public policy; discrimination;
    breach of contract, both express and implied; breach of a covenant of good
    faith and fair dealing, both express and implied; promissory estoppel;
    negligent or intentional infliction of emotional distress; negligent or
    intentional misrepresentation; negligent or intentional interference with
    contract or prospective economic advantage; unfair business practices;
    defamation; libel; slander; negligence; personal injury; assault; battery;
    invasion of privacy; false imprisonment; and conversion;
 d. any and all claims for violation of any federal, state or municipal statute,
    including, but not limited to, Title VII of the Civil Rights Act of 1964,
    the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
    1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards
    Act, the Employee Retirement Income Security Act of 1974, The Worker
    Adjustment and Retraining Notification Act, Older Workers Benefit Protection
    Act; the Massachusetts Fair Employment Practice Act;
 e. any and all claims for violation of the federal, or any state, constitution;
 f. any and all claims arising out of any other laws and regulations relating to
    employment or employment discrimination;
 g. any claim for any loss, cost, damage, or expense arising out of any dispute
    over the non-withholding or other tax treatment of any of the proceeds
    received by Employee as a result of this Agreement; and
 h. any and all claims for attorneys' fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

Employee acknowledges and agrees that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and shall entitle
the Company immediately to recover and cease the severance benefits provided to
Employee under this Agreement.

Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA") and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that
 a. he should consult with an attorney prior to executing this Agreement;
 b. he has up to twenty-one (21) days within which to consider this Agreement;
 c. he has seven (7) days following his execution of this Agreement to revoke
    this Agreement;
 d. this Agreement shall not be effective until the revocation period has
    expired; and,
 e. nothing in this Agreement prevents or precludes Employee from challenging or
    seeking a determination in good faith of the validity of this waiver under
    the ADEA, nor does it impose any condition precedent, penalties or costs for
    doing so, unless specifically authorized by federal law.

Unknown Claims. The Parties represent that they are not aware of any claim by
either of them other than the claims that are released by this Agreement.
Employee acknowledges that he has been advised by legal counsel and is familiar
with the principle that a general release does not extend to claims which the
releasor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the releasee. Employee, being aware of said principle, agrees to expressly
waive any rights Employee may have to that effect, as well as under any other
statute or common law principles of similar effect. No Pending or Future
Lawsuits. Employee represents that he has no lawsuits, claims, or actions
pending in his name, or on behalf of any other person or entity, against the
Company or any other person or entity referred to herein. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any other person or
entity referred to herein. Application for Employment. Employee understands and
agrees that, as a condition of this Agreement, he shall not be entitled to any
employment with the Company, its subsidiaries, or any successor, and he hereby
waives any right, or alleged right, of employment or re-employment with the
Company, its subsidiaries or related companies, or any successor. No
Cooperation. Employee agrees he shall not act in any manner that might damage
the business of the Company. Employee agrees that he shall not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company. Non-Disparagement. Employee agrees to refrain from any defamation,
libel or slander of the Company or tortious interference with the contracts and
relationships of the Company. All inquiries by potential future employers of
Employee shall be directed to the Company's Human Resources Department. Upon
inquiry, the Company shall only state the following: Employee's last position
and dates of employment. Non-Solicitation. Employee agrees that for the one (1)
year period beginning after the Termination Date, Employee shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company's employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage, take away or hire employees of
the Company, either for him or any other person or entity. Non-Competition.
Employee agrees that for the one (1) year period beginning after the Termination
Date, that Employee shall not compete with the Company as required pursuant to
the Supplementary Agreement. No Admission of Liability. The Parties understand
and acknowledge that this Agreement constitutes a compromise and settlement of
disputed claims. No action taken by the Parties hereto, or either of them,
either previously or in connection with this Agreement shall be deemed or
construed to be: (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party. No
Knowledge of Wrongdoing. Employee represents that he has no knowledge of any
wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing that involves Employee or other
present or former Company employees. Tax Consequences. The Company makes no
representations or warranties with respect to the tax consequences of the
payment of any sums to Employee under the terms of this Agreement. Employee
agrees and understands that he is responsible for payment, if any, of local,
state and/or federal taxes on the sums paid hereunder by the Company and any
penalties or assessments thereon. Employee further agrees to indemnify and hold
the Company harmless from any claims, demands, deficiencies, penalties,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of Employee's failure
to pay federal or state taxes or damages sustained by the Company by reason of
any such claims, including reasonable attorneys' fees. Costs. The Parties shall
each bear their own costs, expert fees, attorneys' fees and other fees incurred
in connection with this Agreement. Indemnification. Employee agreed to indemnify
and hold harmless the Company from and against any and all loss, costs, damages
or expenses, including, without limitation, attorneys' fees or expenses incurred
by the Company arising out of the breach of this Agreement by Employee, or from
any false representation made herein by Employee, or from any action or
proceeding which may be commenced, prosecuted or threatened by Employee or for
Employee's benefit, upon Employee's initiative, or with Employee's aid or
approval, contrary to the provisions of this Agreement. Employee further agrees
that in any such action or proceeding, this Agreement may be pled by the Company
as a complete defense, or may be asserted by way of counterclaim or cross-claim.
Company acknowledges its continuing obligation under its existing
indemnification agreement with Employee, with respect to the Company's
obligation to indemnify Employee after the Termination Date, as a former officer
of the Company. Arbitration. The Parties agree that any and all disputes arising
out of, or relating to, the terms of this Agreement, their interpretation, and
any of the matters herein released, shall be subject to binding arbitration
pursuant to the Supplementary Agreement. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable
attorneys' fees and costs. The Parties hereby agree to waive their right to have
any dispute between them resolved in a court of law by a judge or jury. This
section shall not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee's obligations under
this Agreement and the agreements incorporated herein by reference. Authority.
The Company represents and warrants that the undersigned has the authority to
act on behalf of the Company and to bind the Company and all who may claim
through it to the terms and conditions of this Agreement. Employee represents
and warrants that he has the capacity to act on his own behalf and on behalf of
all who might claim through him to bind them to the terms and conditions of this
Agreement. Each party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein. No Representations. Each party
represents that it has had the opportunity to consult with an attorney, and has
carefully read and understands the scope and effect of the provisions of this
Agreement. Neither party has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
Agreement. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties. Entire Agreement. This Agreement
represents the entire agreement and understanding between the Company and
Employee concerning the subject matter of this Agreement and Employee's
relationship with the Company, and supersedes and replaces any and all prior
agreements and understandings between the Parties concerning the subject matter
of this Agreement and Employee's relationship with the Company, with the
exception of the Supplementary Agreement, the Stock Agreements, and the
applicable sections of the Employment Agreement. No Waiver. The failure of any
party to insist upon the performance of any of the terms and conditions in this
Agreement, or the failure to prosecute any breach of any of the terms and
conditions of this Agreement, shall not be construed thereafter as a waiver of
any such terms or conditions. This entire Agreement shall remain in full force
and effect as if no such forbearance or failure of performance had occurred. No
Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party. Governing Law. This Agreement shall be
deemed to have been executed and delivered within the state of Washington, and
it shall be construed, interpreted, governed, and enforced in accordance with
the laws of the state of Washington, without regard to conflict of law
principles. To the extent that either party seeks injunctive relief in any court
having jurisdiction for any claim relating to the alleged misuse or
misappropriation of trade secrets or confidential or proprietary information,
each party hereby consents to personal and exclusive jurisdiction and venue in
the state and federal courts of Washington. Attorneys' Fees. In the event that
either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys' fees, incurred in connection with such an action.
Effective Date. This Agreement is effective after it has been signed by both
parties and after eight (8) days have passed since Employee has signed the
Agreement (the "Effective Date"), unless revoked by Employee within seven (7)
days after the date the Agreement was signed by Employee. Counterparts. This
Agreement may be executed in counterparts, and each counterpart shall have the
same force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned. Voluntary Execution of
Agreement. This Agreement is executed voluntarily and without any duress or
undue influence on the part or behalf of the Parties hereto, with the full
intent of releasing all claims. The Parties acknowledge that:
 a. they have read this Agreement;
 b. they have been represented in the preparation, negotiation, and execution of
    this Agreement by legal counsel of their own choice or that they have
    voluntarily declined to seek such counsel;
 c. they understand the terms and consequences of this Agreement and of the
    releases it contains; and
 d. they are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

INFOSPACE, INC.

Dated: September 3, 2009

By /s/ Will Lansing

Will Lansing

Chief Executive Officer

 

 

SUNIL THOMAS, an individual

Dated: September 17, 2009

/s/ Sunil Thomas

Sunil Thomas